 



January 1, 2005   EXHIBIT 10.31

 

 

Paul Hoffman

 

Dear Paul:

I am pleased to offer you the position of Executive Vice President, Worldwide
Sales with Informatica Corporation. In this capacity, you will report to Sohaib
Abbasi and work to help Informatica (“the Company”) be successful powering
business insight for global organizations.

You will receive an annual base salary of $300,000.00.

Subject to the terms and conditions of Informatica’s Sales Compensation Plan,
you will also receive:



  •   Annualized target commission of $250,000.00 based on successfully
achieving your sales quota objectives for your region.     •   Your annualized
on-target earning is estimated to be $550,000.00

In addition to your salary, you will be eligible for standard company benefits.
These benefits will be available to you on your date of hire. You will also be
eligible to participate in the Company’s 401(k) and Employee Stock Purchase
Plans. In addition, you will be granted 550,000 new hire stock options, subject
to approval by the Board of Directors. The option price will be the closing
market price of the stock on your first day of employment with Informatica. In
the event your first day of employment occurs on a date the markets are closed,
your option price will be the closing market price of the stock on the first
trading day following your date of employment. Please note that you must
indicate the start date of your employment below (as agreed with your manager)
and return this letter to Human Resources prior to your first day of work.
Vesting begins as of your hire date and continues over four years, with a
one-year cliff vesting for the first 25 percent.

As an executive officer of the Company, you will also be entitled to participate
in the Company’s executive severance plan. A copy of the Executive Severance
Agreement is attached for your review and signature.

After reading this letter, and the enclosed Proprietary Agreement, indicate your
acceptance of these employment terms by signing both documents. Please return
this letter and the agreement to our office as indicated below. This offer and
the agreement enclosed herewith are valid through January 4, 2005 after which
time this offer shall lapse.

California is an employment at will state. As such, your employment is at the
mutual consent of both you and the Company and you are free to resign at any
time, just as Informatica is free to terminate your employment at any time, with
or without cause, and with or without notice.

         

       
 
  ——–    

  Initial    

This offer is contingent upon your ability to provide us with identification as
proof of your right to work in the United States. We are required by law to view
your identification and complete the

 



--------------------------------------------------------------------------------



 



appropriate documentation for our records. It is mandatory for you to present
this identification within 3 working days of your hire date. Failure to do so
can result in a delay of your ability to begin work. Furthermore, this offer and
your employment with Informatica are contingent upon a background check.

Please contact the Benefits Department on your first day of employment to
schedule a Benefits Orientation at (650) 385-5535.

A tentative start date has been set for: January 4, 2005. If there is a change
please provide an updated start date by indicating it here:
                                        .

Please mail the acceptance letter in the enclosed envelope to Informatica,
Attention: Employment Department, 2100 Seaport Boulevard Redwood City, CA, 94063
and fax a copy to (650) 385-4131.

I look forward to working with you in the future, and on behalf of the company
and its employees, extend a warm welcome to you.

Sincerely,

             
Sohaib Abbasi
           

           
President & CEO
      Paul Hoffman    
 
           
 
           

           

      Date    

 